oDETAILED ACTION
The instant action is in response to application DATE.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to as not being descriptive.  Please emphasize the claimed polyphase calculation/comparison.
The specification is objected to for the following informalities:
¶1 should mention three phase or polyphase rectifiers with multiple power supplies.
¶3, configuration needs to be more specific.  IE, control configuration, mechanical configuration, etc.  
At the bottom of every page, there appears to be some Unicode which does not appear to be proper.
¶4/¶10, aspect appears to mean “embodiment”.  Note that an aspect is some feature or part of an invention, and an embodiment one form of an invention.  Please ensure that each use of the term is proper, since the two words have similar but legally different meanings.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Yoshio (JP H06165364)
As to claim 1,  Yoshio discloses an apparatus comprising: a voltage measuring unit configured to measure each of instantaneous voltages of three-phase AC voltage; and a determination unit configured to determine a state of a power supply source of the three-phase AC voltage based on a result of comparison between a comparison target value corresponding to a sum of n-th powers (n is a positive even number) of the instantaneous voltages of the three-phase AC voltage and a reference value (See Fig. 1.  Item 5 is calculating the square (an even power), and item 6 is comparing the sum generated by iterm 5 to a window comparator 62, which triggers when the value exceeds the positive and negative threshold as described in ¶13).
As to claim 14, Yoshio discloses A method comprising: measuring each of instantaneous voltages of three-phase AC voltage; and determining a state of a power supply source of the three-phase AC voltage based on a result of comparison between a comparison target value corresponding to a sum of n-th powers (n is a positive even number) of the instantaneous voltages of the three-phase AC voltage and a reference value (this is regarded as similar to claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable Yoshio (JP H06165364) in view of Woo (US 2018/0261417)
As to claim 2, Yoshio discloses wherein the determination unit includes: a first determination unit (62) configured to determine that the power supply source is in an abnormal state in response to the comparison target value falling below a first reference value (Vn).
Youshio does not disclose to the comparison target value falling below a first reference value (Vn) for a first reference time; and a second determination unit configured to determine that the power supply source is in an abnormal state in response to the comparison target value falling below a second reference value smaller than the first reference value.
Woo teaches to the comparison target value falling below a first reference value (Vn) for a first reference time; and a second determination unit configured to determine that the power supply source is in an abnormal state in response to the comparison target value falling below a second reference value smaller than the first reference value (¶3 “The circuit breaker may detect a fault current such as an overcurrent or a short-circuit current and automatically break (that is, trip) the circuit. In the event of overcurrent on the circuit reaching about 120% of a rated current, such a circuit breaker may perform a long time delay trip operation to break the circuit by a thermal trip mechanism such as a bimetal. The circuit breaker is required to perform an instant trip operation when an instant breaking required current such as a short circuit current which is several times to several tens of times the rated current in the circuit occurs.”).

	As to claim 6, Yoshio in view of Wu teaches wherein the determination unit calculates the comparison target value.  Though they doe not explicitly teach calculates at a period equal to an integral submultiple of a period of the three-phase AC voltage to perform determination, this is obvious.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio (JP H06165364) in view of Woo (US 2018/0261417) and Hirokazu (DE 10 2019 000868 B4).
As to claim 3, Yoshio in view of Woo discloses wherein the first determination unit sequentially shifts a time window having a time duration of the first reference time (this would be done since the timer should reset when it expands before checking again.
Yoshio in view of Woo does not explicitly teach and determines that the power supply source is in an abnormal state in response to the comparison target value intermittently falling below the first reference value at each of a plurality of time points within the time window.
Hirokazu teaches wherein the first determination unit sequentially shifts a time window having a time duration of the first reference time and determines that the power supply source is in an abnormal state in response to the comparison target value intermittently falling below the first reference value at each of a plurality of time points within the time window (¶3 “A detection unit that increments the count value of a counter when the output voltage of the relay is below a first threshold voltage makes the assessment that there is no opening fault condition if the count value is equal to or less than a second threshold value after a predetermined period of time, and that Relay deactivated and activated if the count value is greater than the second threshold value after the specified time has elapsed. In this case, the detection unit makes the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use counting thresholds  to prevent false negatives.
As to claim 4, Yoshio in view of Woo and Hirokazu teach wherein the first determination unit, after determining that the power supply source is in a normal state, does not determine that the power supply source has become an abnormal state in a case that the time window includes a period during which the comparison target value is continuously equal to or higher than the first reference value for a second reference time that is shorter than the first reference time (See ¶3, if enough counts are above the threshold the combination does not trip).
As to claim 5, Yoshio in view Woo does not explicitly disclose wherein the first determination unit determines that the power supply source is abnormal in response to the comparison target value falling below the first reference value a larger number of times than a reference number within the first reference time . 
Woo teaches wherein the first determination unit determines that the power supply source is abnormal in response to the comparison target value falling below the first reference value a larger number of times than a reference number within the first reference time(See ¶3) .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio (JP H06165364) in view of Woo (US 2018/0261417) and Gross (US 2013/0253716).
As to claim 7, Yoshio and in view of Woo does not disclose and a switching unit configured to switch a to-be-used power supply source between a first power supply source of the three-phase AC voltage and a second power supply source of the three-phase AC voltage based on a determination result of the determination unit of the apparatus. 
Gross teaches and a switching unit configured to switch a to-be-used power supply source between a first power supply source of the three-phase AC voltage and a second power supply source of the three-phase AC voltage based on a determination result of the determination unit of the apparatus (¶83 “If the first power source output fails or has a power drop, or the load has a load spike or fault, then the solid state switch is closed and power is provided to the load from the second power source through the solid state switch. After a pre-determined time, power is provided to the load from the second power source through a second switch, and the solid state switch is opened.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use multiple power supplies to decrease downtime.
As to claim 8, Yoshio in view of Woo and Gross teaches the determination unit determines a state of the first power supply source, and the switching unit switches the to-be-used power supply source to the first power supply source in a case that the determination unit determines that the first power supply source is in a normal state and switches the to-be-used power supply source to the second power supply source in a case that the determination unit determines that the first power supply source is in an abnormal state (See ¶83 above).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio (JP H06165364) in view of Woo (US 2018/0261417), Gross (US 2013/0253716) and Eleftheriadis (WO 2020060457).

Eleftheriadis teaches  wherein the determination unit, after determining that the first power supply source is in an abnormal state, determines that the first power supply source has become a normal state in response to the comparison target value for the first power supply source being continuously equal to or higher than the first reference value for the first reference time (pg. 15 lines 2-15 “Every hardware unit fault may generate a power disturbance on the power bus. Similarly a capacitor dry out may also generate degradation in filtering of a power disturbance on the power bus that will affect a voltage disturbance level, and thereby disturbance Fast Fourirer Transform (FFT) harmonics. The ML algorithm may count over time the power disturbances are above the first and/or second thresholds, or how many times adjusting of the switching frequency of the DC/DC converter 221 and/or the AC/DC 291 have been performed. When there is a steep increase, for instance, the number of times that the power disturbances are above the first and/or second thresholds, or the adjusting of the switching frequency of the DC/DC converter 221 and/or the AC/DC 291 ,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the overvoltage algorithm as disclosed in Eleftheriadis to adapt over time.  
As to claim 10, Yshio in view of Woo, Gross and Eleftheradis make obvious wherein the determination unit, after determining that the first power supply source is in an abnormal state, determines that the first power supply source has become a normal state in response to the comparison target value for the first power supply source being continuously equal to or higher than the first reference value for the first reference time. Note that the time thresholds can only 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable Yoshio (JP H06165364).
As to claim 15, Yoshio explicitly teaches measure each of instantaneous voltages of three-phase AC voltage; and determine a state of a power supply source of the three-phase AC voltage based on a result of comparison between a comparison target value corresponding to a sum of n-th powers (n is a positive even number) of the instantaneous voltages of the three-phase AC voltage and a reference value (See claim 1 above).  He does not explicitly teach A recording medium having recorded thereon a program that causes a computer.  However, having computer readable mediums perform functions is old and well known in the art and therefore not patentable (See MPEP 2144.03 and US 6188206 claim 16; US 6292933 claim 19; US 6411869 Claim 12).  The advantage here would be to easily spread the control system to digital controllers such as processors, FPGAs, etc.

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 11, the prior art fails to disclose: “wherein the switching unit switches the to-be-used power supply source to the second power supply source regardless of the determination result of the determination unit in response to a switching frequency exceeding a reference frequency” in combination with the additionally claimed features, as are claimed by the Applicant. 
.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839